 

 

 

 

 

 

 

 

Case 2:20-cr-00024-Z-BR Document 27 Filed 05/29/20 Pag@—4t-st + Ragen ee COURT
NORTHERN DISTRICT OF TEXAS
FILED
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS MAY 2 9 2020
AMARILLO DIVISION
CLERK, U.S. DISTRICT couRt
UNITED STATES OF AMERICA § By :
§ Deputy
Plaintiff, §
§
V. § 2:20-CR-24-Z-BR-1
§
DAVIN CHAZ NEVINS §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On May 13, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Davin Chaz Nevins filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Davin Chaz Nevins was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant Davin Chaz Nevins; and ADJUDGES Defendant
Davin Chaz Nevins guilty of Count One in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, May 74_, 2020.

 

|
MATHEW J/KACSMARYK  ¥
UNTIED STATES DISTRICT JUDGE

 
